JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL l\/IINUTES - GENERAL
Case No. 2:19-CV-00122-RGK-MAA Date March 19, 2019

 

 

Title JOSHUA MENDOZA v. SA VA GE SER VICES CORPORA TION

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

I.

Sharon L. Williams Not Repoited N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand (DE 18)
INTRODUCTION

On November 13, 2018, Joshua Mendoza (“Plaintiff”) filed this class action complaint against

Savage Selvices Corporation (“Defendant”) for wage and hour violations under the Califomia Labor
Code. Plaintiff alleges claims for (l) unpaid overtime, (2) unpaid meal period premiums, (3) unpaid rest
period premiums, (4) unpaid minimum wages, (5) fmal wages not timely paid, (6) non-compliant wage
statements, (7) waiting time penalties, and (8) violation of California Business and Professional Code.

On January 7, 2019, Defendant removed the action to federal court on the basis of diversity

jurisdiction On January 14, 2019, Defendant filed a motion to dismiss or strike the Complaint, which
the Court took under submission on Februaly 13, 2019.

Presently before the Court is Plaintiff`s Motion to Remand. As explained below, after reviewing

Defendant’s Notice of Removal and Opposition, the Court is not convinced that the amount in
controversy jurisdictional requirement is satisfied. Accordingly, the Court GRANTS Plaintif`f” s Motion
to Relnand.

II.

FACTUAL BACKGROUND

Plaintiff, a citizen of the state of Califolnia, Was employed by Defendant in the state of
California from approximately February 19, 2013 to August 30, 2018. (Notice of Removal EX. A
(“Compl.”) 1117, ECF No. l-l.) Defendant is a Utah corporation with its principal place of
business in Utah. (Kepley Decl. 11 3, ECF No. 3.) Defendant argues that the Court has diversity

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 4

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:19-CV-00122-RGK-MAA Date March 19, 2019

 

 

Title JOSHUA MENDOZA v. SA VA GE SER VICES CORPORA TION

 

jurisdiction because the parties are diverse and the amount in controversy is at least $77,597.
(Notice of Removal 1[ 26, ECF No. 1.)

Defendant contends that Plaintiff Worked 280 days at a rate of pay of $25.00 per hour, 192 days
at a rate of pay of $26.00 per hour, and 242 days at a rate of pay of $26.50 per hour. (Kepley Decl. 1111 4-
6.) Based on these rates and Plaintist allegations, Defendant contends that Plaintist alleged damages
are: (1) at least $36,810 for unpaid meal and rest period premiums based on a 100% violation rate of the
714 days Plaintiff worked for Defendant; (2) at least $11,130 for waiting time penalties; (3) at least
$2,050 for the 20 pay periods Plaintiff worked for during the relevant times; and (4) at least $27,607 for
unpaid overtime compensation, assuming one hour of unpaid overtime for 100% of the shifts Plaintiff
worked during the relevant periods. (Notice of Removal fm 20-23.)

III. JUDICIAL STANDARD

Pursuant to 28 U.S.C. § 1332, district courts have original jurisdiction over any civil action in
which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. The removing defendant bears the burden of proving the amount in controversy has
been met. Lowdermilk v. Um`red States Bank Nat’l Ass ’n, 479 F.3d 994, 998 (9th Cir. 2007). If the
complaint does not allege that the amount in controversy has been met, the removing defendant must
plausibly allege in its notice of removal that the amount in controversy exceeds the jurisdictional
threshold Dart Cherokee Basz`n Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). If the
plaintiff contests or the court questions the defendant’s allegations, the defendant must establish that the
jurisdictional requirement has been met by a preponderance of evidence. Gaus v. Miles, Inc., 980 F.2d
564, 566-67 (9th Cir. 1992).

IV. DISCUSSION

After reviewing Defendant’s Notice of Removal and Opposition to PlaintifPS Motion to
Remand, the Court fmds that Defendant’s amount in controversy calculation of $77,597 is not supported
by adequate evidence. Because Defendant’s amount in controversy calculation is in large part based on
Plaintist meal and rest claim and Plaintist overtime claim, the Court limits its review to those two
claims. As explained below, even if` the contended amounts are correct as to the other claims, after
adjusting the amount Defendant allocated for PlaintifP s meal and rest claim or Plaintiff’s overtime
claim, the amount in controversy is below the jurisdictional threshold of $75,000.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 4

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:19-CV-00122-RGK-MAA Date March 19, 2019

 

 

Title JOSHUA MENDOZA v. SA VA GE SER VICES CORPORA TION

 

A. Meal and Rest Claim

Defendant estimates that the amount in controversy for Plaintist meal and rest claim is $36,810.
(Notice of Removal 11 20.) To support the figure, Defendant assumes one missed meal and rest period for
each day Plaintiff worked. (Id.) Defendant thus assumes a 100% meal and rest period Violation rate for
Plaintist 714 days worked. That is, Defendant’s calculation is based on the assumption that Defendant
Violated Plaintist right to a meal and rest period every day Plaintiff Worked for Defendant. Defendant,
however, fails to provide any factual allegations to support a 100% violation rate. Therefore, even given
the “pattern and practice” scheme Plaintiff alleges, the Court is skeptical of Defendant’s calculation.

When a defendant’s calculation lacks factual support, courts in this district routinely apply a 20%
violation rate_that is, one missed mean and rest period per Work week_for meal and rest period
premiums See, e.g., Blevins v. Republic Refrigeration, lnc., No. CV 15-04019, 2015 U.S Dist. LEXIS
130521, at *28-29 (C.D. Cal. Sep. 28, 2015); Ray v. Nordstrom Inc., No. CV ll-07277, 2011 U.S. Dist.
LEXIS 146657, at *9 (C.D. Cal. Dec. 9, 2011).

Applying a 20% violation rate, the C ourt calculates PlaintifF s meal and rest claim as follows:
Plaintiff"s rate of pay of $25.00 multiplied by days Worked at that rate (280 days) multiplied by the
violation rate (20%) plus Plaintiff’s rate of pay of $26.00 multiplied by days worked at that rate (192
days) multiplied by the violation rate (20%) plus Plaintiff’s rate of pay of $26.50 multiplied by days
Worked at that rate (242 days) multiplied by the violation rate (20%) equals $3,681.

Assuming that Plaintiff would receive the maximum statutory penalty of two hours of pay for
each meal and rest period violation under Cal. Lab. Code § 226.7(c), the Court accounts $7,362 for
Plaintiff’s meal and rest claim towards the amount in controversy.1

B. Overtime Claim

As to the overtime claim, Defendant calculates the amount in controversy to be $27,607. (Notice
of Removal 11 23.) In calculating this clairn, Defendant assumes that Plaintiff would be entitled to one

hour of unpaid overtime for every shift Plaintiff Worked. (Id.)

Again, Defendant assumes a 100% violation rate without any factual or evidentiary support

 

1 It is worth noting, however, that even if the Court assumed a 100% violation rate for Plaintiff' s meal and rest period claim,
the amount in controversy threshold would still not be met given the speculative nature of Defendant’s overtime claim
calculation

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 4

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:19-CV-00122-RGK-MAA Date March 19, 2019

 

 

Title JOSHUA MENDOZA v. SA VA GE SER VICES CORPORA TION

 

When a 100% violation rate is not supported by a factual or evidentiary basis, courts in this district have
found that a conservative 20% violation rate, or one hour of overtime pay per week, to be reasonable
See B/evins, 2015 U.S Dist. LEXIS 130521, at *31_32; Soratorio v. Teroso Ref. & Mktg. Co., LLC, No.
CV 17-1554, 2017 U.S Dist. LEXIS 63627, at *9 (C.D. Cal. Apr. 26, 2017). The Court therefore applies
a 20% violation rate to calculate Plaintist overtime claim.

Because Section 510 of the California Labor Code provides for overtime compensation to be “no
less than one and one-half times [“1.5”] the regular rate of pay”, the Court calculates Plaintist overtime
claim as follows: Plaintiff’s rate of pay of $25.00 multiplied by 1.5 for overtime pay multiplied by days
Worked at that rate (280 days) multiplied by the violation rate (20%) plus Plaintist rate of pay of
$26.00 multiplied by 1.5 for overtime pay multiplied by days Worked at that rate (192 days) multiplied
by the violation rate (20%) plus Plaintist rate of pay of $26.50 multiplied by 1.5 for overtime pay
multiplied by days worked at that rate (242 days) multiplied by the violation rate (20%) equals
$5,521.50.

The Court therefore accounts $5,521.50 for Plaintiff" s overtime claim towards the amount in
controversy.

C. Amount in Controversy is Not Satisf'led

Based on the foregoing, Defendant failed to show by a preponderance of the evidence that the
amount in controversy exceeds $75,000. After adjusting for the amount the Court allocated for
Plaintist meal and rest claim or Plaintist overtime claim, the amount in controversy fails to meet the
$75,000 jurisdictional threshold The Court therefore lacks subject matter jurisdiction

V. CONCLUSION
For the foregoing reasons, the Court GRANTS Plaintist Motion to Remand (DE 18) and
REMANDS the case to state court. The Court denies Defendant’s request to conduct jurisdictional

discovery. Defendant’s Motion to Dismiss or Strike is also denied as moot (DE 12).

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-9O (06/04) CIVIL MINUTES - GENERAL Page 4 of 4

